COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:              01-14-00924-CR
Style:                     Ex parte Nii-Otabil Nelson
Date motion filed*:        June 17, 2015
Type of motion:            Amended Motion to Extend Time to File Appellant’s Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Brief

Is appeal accelerated?        Yes.

If motion to extend time:
       Original due date:                   N/A (June 10, 2015, was brief date claimed in motion)
       Number of extensions granted:            0         Current Due Date: N/A
       Date Requested:                      N/A (No date requested in motion)

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although the Clerk of this Court set a June 10, 2015 briefing deadline in the related
          appellate cause number 01-15-00248-CR, no such deadline was set here because this
          is an appeal from the denial of a habeas corpus application governed by Rule 31.
          See TEX. R. APP. P. 31.1, 38.6(a). On November 17, 2014, the Clerk of this Court had
          sent notice explaining that if this Court desires briefs, it will set the deadline, but that
          this appeal may be set for submission with or without briefs. See id. at 31.1. Thus,
          appellant’s motion for an extension of time to file his brief is denied because the Clerk
          of this Court already sent notice on June 9, 2015, that this appeal was set for
          submission on the record only.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: June 23, 2015

November 7, 2008 Revision